—Appeal unanimously dismissed without costs. Memorandum: Respondent, the executor of the estates of Leo LaVarnway and Elizabeth LaVarnway, appeals from an order entered following a hearing conducted on November 19, 1998. Respondent failed to appear at that hearing. No appeal lies on behalf of an aggrieved party who defaulted with respect to the order that is the subject of the appeal (see, Abboud v Abuhegazy, 243 AD2d 519). (Appeal from Order of Cayuga County Surrogate’s Court, Contiguglia, S. — EPTL.) Present — Pine, J. P., Wisner, Hurlbutt and Balio, JJ.